17 So. 3d 1288 (2009)
In the Interest of R.C. and A.C., children.
R.C., Appellant,
v.
Department of Children and Family Services and Guardian Ad Litem Program, Appellees.
No. 2D07-5263.
District Court of Appeal of Florida, Second District.
October 9, 2009.
Elizabeth Greer of Law Office of Elizabeth Greer, P.A., Lakeland, for Appellant.
Earl F. Hack, III, Wauchula, for Appellee Department of Children and Family Services.
Jennifer S. Paullin, Tavares, for Appellee Guardian ad Litem Program.
VILLANTI, Judge.
The Department of Children and Family Services and the Guardian ad Litem have conceded that the orders adjudicating R.C.'s children dependent as to him should be reversed because the evidence was insufficient to support the adjudication of dependency. Having reviewed the record on appeal, we agree. Accordingly, we reverse and remand with directions to return the children to R.C. The children remain dependent as to their mother.
Reversed and remanded with directions.
FULMER and NORTHCUTT, JJ., Concur.